On Rehearing.
Sharpe, J.
Judgment of conviction was affirmed in this case on January 9, 1950 (326 Mich 471). The Court divided 3 to 2 with Justices Carr, Butzel and Dethmers not participating in the decision. Re*144hearing was granted by virtue of the authority contained in CL 1948, § 601.5 (Stat Ann § 27.25), and the appeal was resubmitted and oral arguments had.
Upon rehearing I am convinced for the reasons expressed in my former opinion that the judgment should be affirmed. It is so ordered.
Boyles, C. J., and North, J., concurred with Sharpe, J.